DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because “133” depicting the latch groove in Fig. 20 should likely read “113b” in conformity with Fig. 8 and the Specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
“FIG. 9” recited in [0055] should likely read “FIG. 9A”;
“insertion holes 12a” recited in [0056] should likely read “insertion holes 120”;
“insertion tube 5 includes” recited in [0064] should likely read “insertion tube 5a and 5b, respectively, include[[s]]”;
“63a” and “63b”, recited in [0067], are not depicted in the Figures;
“FS”, recited in [0065], [0083], and [0089], is not depicted in the Figures; and
“3A” and “3B”, recited in [0085], are not depicted in the Figures – only “3a” is depicted in Figs. 14 and 20.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the support leg plate is formed…” in line 10. There is a lack of antecedent basis for this limitation in the claim, and it is unclear which leg plate, or both, out of the “two support leg plates” this limitation is regarding (See Fig. 1, where both leg plates 12 have a cutaway portion, versus Fig. 2, where only one leg plate has a cutaway portion). Claim 1 is similarly rejected for the recitation of “the support leg plate” in lines 11-13. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	JP3177527U (Ito) – Ito teaches an endoscope manipulation training apparatus comprising: a body including an organ support plate 1, two support leg plates (2, 2), and a synthetic-resin-made net body having flexibility (12, 15) (Fig. 1). It would have been obvious to one of ordinary skill in the art to remove a portion of the support legs to allow for easier assembly of organs onto the net body. However, Ito still fails to teach an insertion tube support body that includes a protruding portion, a holding portion, and a fitting engagement groove.
b.	JP2016/218415A (Ito) – The purpose of the insertion tube support body 13 of the present invention is, unsurprisingly, to support the insertion tube 5A/5B (Specification, [0080]). Ito provides for similar stability, where insertion groove 4, built into the main body 1, provides a stable arrangement for overtube (6-11) (Fig. 9) for endoscopic training. However, the insertion tube support body, or insertion groove, of Ito does not include a protruding portion, a holding portion, nor a fitting engagement portion as claimed in the current invention. 
c.	US2001/0016804A1 (Cunningham et al.) – Cunningham teaches latch groove connection, where body 110 includes a protruding portion (Fig. 2b, 210; [0055], distal tip of body 110), a holding portion (Fig. 2a, 195; [0055], distal end of body 110), and a fitting engagement groove (Fig. 2b, 205; [0055]). However, in Cunningham, the body 110 comprising the latch groove connection is the actual instrument, such as an endoscope ([0051]) or gastric tube ([0050]), itself, as opposed to an instrument, or insertion tube, support body as claimed in the present invention.
d.	US2012/0308977A1 (Tortola) – Tortola teaches pedestal bodies providing for orienting targets at various angles on the base for laparoscopic skills training. It would have been obvious to one of ordinary skill in the art to utilize pedestal bodies, as taught by Tortola, to orient the base and support legs of Ito (JP3177527U) at a desired angle to simulate a variety of organs in their actual positioning in the body. However, Ito and Tortola fail to teach, at least, the limitations of claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA N BRANDLEY whose telephone number is (571)272-4280. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol, can be reached on (571)272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA N BRANDLEY/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715